Citation Nr: 0201062	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-18 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.  He died in November 1999.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Los 
Angeles, California.


REMAND

In a January 2000 rating decision, the benefits sought on 
appeal were denied.  After the receipt of the notice of 
disagreement, a statement of the case was issued in March 
2000.  In September 2000, correspondence was received which 
was accepted as the substantive appeal.  In that 
correspondence, the representative requested that the 
appellant be afforded a personal hearing before a hearing 
officer at the RO.  Thereafter, additional medical evidence 
was received from the local VA Medical Center consisting of 
VA medical records of the veteran dated from March to 
November 1999 as well as a letter from the VA Medical Center 
dated in September 2000.  Thereafter, a VA Form 646 was 
received in which the appellant's representative indicated 
that the appellant would be offering arguments at an upcoming 
Travel Board Hearing before a member of the Board.  

First, as noted, subsequent to the statement of the case, 
additional medical evidence was received at the RO before the 
case was certified to the Board.  Neither the appellant nor 
her representative has waived her procedural right of initial 
review of the additional evidence in writing.  Although the 
Board may solicit a request for a waiver from the appellant 
directly after her appeal has been received at the Board, 
that type of solicitation is sought in cases where the 
evidence is received by the RO after the case has been 
transferred to the Board and the RO then sends that evidence 
directly to the Board per 38 C.F.R. § 19.37(b).  In this 
case, the evidence was received prior to transfer of the 
claims file to the Board and thus comes within the parameters 
of 38 C.F.R. § 19.37(a).  Therefore, the Board must refer 
this evidence back to the RO for initial review and issuance 
of a supplemental statement of the case.  

Second, the Board notes that the appellant has not been 
afforded either a local hearing before a hearing officer or a 
hearing at the RO before a member of the Board.  Although the 
representative referred to an "upcoming hearing," the 
appellant never testified at any personal hearing.  In light 
of the foregoing, she should be scheduled for a hearing.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if 
there is evidence supporting the issues 
on appeal, she must submit that evidence 
to the RO.  In particular, if there is 
evidence that links the cause of death to 
service or a service-connected 
disability, that evidence should be 
submitted.  If there are any other legal 
theories of entitlement, that may be 
advanced.

3.  The RO should review the issues on 
appeal in light of the recently submitted 
VA medical records and the September 2000 
letter from the VA Medical Center.  If 
upon completion of this action the claims 
remain denied, the case should be 
returned after compliance with requisite 
appellate procedures.

3.  The RO should schedule the appellant 
for a hearing.  The RO is at liberty to 
clarify whether a Travel Board or RO 
hearing has been requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


